Grant, J.
(dissenting). I think the record in this case is barren of any substantial testimony to justify the verdict of the jury in setting aside the will of Mr. Parker. Mr. Parker was a bachelor, and was under no obligation to his collateral heirs. He, however, remembered them all. He gave his aunt, Mrs. McKenzie, with whom he had lived for a short time, $500; to his two nieces $200 each; to the three Huntleys $100 each; to two others $100 each; to proponent $300; to his wife $200; and to his son $100. He provided $100 for a monument. He knew he *643was in debt, and provided for paying his debts. At the time of the trial of this case debts had been proven to the amount of $315. The bequests outside of any members of proponent’s family amounted to $1,500, to which add the debts already proved, and we have $1,815. The bequests to the three members of the proponent’s family were $600. If, therefore, we take out the expense of administration, the residuary legacy amounts to substantially nothing. It must have been apparent to the testator that his specific bequests, debts, and expenses of administration would include all his property. So far as there being anything unnatural about the provisions of the will, it was very natural for him to dispose of his property as he did. The Wilsons did not get the bulk of his property; on the contrary, they received less than one-third. In the light of these facts, I will now examine the testimony in regard to the execution of the will.
The mere fact that Mr. Parker visited the house of Mr. Wilson for a few days prior to the execution of the will is not alone sufficient proof of undue influence. Mr. Parker and Mr. Wilson were old friends, and the former frequently visited at the latter’s. Mrs. McKenzie testified that Mr; Wilson told her that, if she did not think it suitable for Mr. Parker to go out with him, he would not take him; that she replied she had no control over Mr. Parker, and if he thought he was able to go, and wanted to go, it was his business, and not hers. She further testified that the doctor knew, he was going. It was not unnatural, under the circumstances, that Mr. Parker should go first to his own rooms. The only evidence in the case is that it was at his own suggestion, in order to get some bedding to take to the house of his aunt, because he said he slept in a cold room; and he said to Mr. Wilson, “While we are there [at his room], why can’t I have the papers made out there?” and Mr. Wilson told him he could if he wished. Mr. Wilson built a fire, and then, at the request of Mr. Parker, went for an attorney by the name of Beckwith to draw the will. Mr. Beckwith was busy, and Mr. Wilson *644then went to Mr. Perkins, an attorney of reputation, character, and ability. Mr. Wilson came with Mr. Perkins, introduced him to Mr. Parker, and then left the room, and went out to feed his horse. When he returned Mr. Perkins was writing, and he asked if he should go out of the room, and Mr. Perkins replied, “No.” In this Mr. Wilson is corroborated by Mr. Perkins, who said that while he was drawing the will Mr. Wilson was in and out of the room. Mr. Perkins relates what occurred as follows:
“ Mr. Wilson told him what he had brought me for, and shortly after he went out. I arranged the table for drafting the will, and had a chat with Mr. Parker about his general health and condition, and then I asked him what he wanted to do with his property, how he wanted his will made, and he went on to tell me, and I made a memorandum of the different legacies he desired to make, and, after I had completed it, then I drew off the will in the extended form in which it appears here. When he had got a number of legacies mentioned, — perhaps the fourth or fifth legacy mentioned, in the will, — Mr. Parker said, ‘Now, how much does that figure up?’ and I made a computation and told him how much had been disposed of, and then he made several more, — provided for several more legacies. Then I asked him if he wanted anything done about his monument or stone to mark his grave, and he said he would like to make a provision of that sort; that he would like to have a, stone put out in the country cemetery where he was to be laid, and that there should be inscribed upon it also, I think, the name of a brother, who had died before; and he wanted Mr. Wilson named as the executor; and said, also, if there was anything left he would like to have it go to Mr. Wilson. No other suggestion than the one which I have stated was made by me or by any person in relation to the disposal of his property. I found him sitting up when I went there, in a chair. I asked him how he was feeling. He said he didn’t have any appetite. He says, ‘ I think if I could get back my appetite I would be all right; but,’ he says, ‘as it is, I am feeling rather weak. ’ He was able to get about. Got up and walked about the room without assistance from anybody, and talked right along in a natural tone of voice. He was not a rapid talker, but still he did not hesitate. I *645did not notice anything unusual about his method of talking, and I simply looked upon him as a man who was an invalid. I am speaking about his appearance. He appeared to be rational, and fully to understand what he was about. He had no memorandum at all that he referred to or used to aid him in giving me instructions to draw the will.”
In this case, therefore, we have nothing to indicate any undue influence on the part of Mr. Wilson, except the bare fact that he had an opportunity to influence him. He emphatically denies any influence whatever; and the fact that he chose to remember so many of his relatives and friends in his will, giving to his aunt, with whom he was then living, the largest amount, seems to me sufficient to rebut any presumption of undue influence, if the mere fact of opportunity be sufficient to justify such presumption. I do not think there was any evidence of undue influence to submit to the jury.
Dr. Clark, his physician, who had attended him during his illness, and up to the time of his death, testified as follows:
“ I continued to treat him up to the time of his death, November 30th. I think Mr. Parker was a decided man, —decided in his temperament. He had his own positive views of business. His condition was about the same as to clearness of understanding during the time I treated him next prior to his death. His mind ran in the same channel. I think he was competent to transact business of any sort. His mind seemed to be clear up to within 48 hours of his death. During the 18 days that elapsed between the time that he returned to the house of Mrs. McKenzie and the date of his death, there were two days that I didn’t visit him, I think, and there were some other days that I saw him four or five times. During that time I think his ability was good to understand and recollect the amount of his property, and who were his friends and relatives, and generally to make an intelligent will, accord-' ing to the amount of information he had, at any time. During the latter part of October, and up to the third of November, when he went out into the country, I saw him almost every day. Up to the time that I last saw him prior to going out into the country on November 3d, I *646think he was competent to make an intelligent will. I did not observe any change or falling off in his mental condition and clearness and strength between the time that I saw him before he went out in the country, November 3d, and the time that I saw him immediately after his return on the 13th. Immediately before and immediately after his return from that stay out in the country, I think his physical condition as to strength was sufficient to attend to the business of making a will.”
I do not think the cross-examination of Dr. Clark weakens his testimony in chief. This testimony is as follows:
“ Q. Well, supposing he was out there with Mr. Wilson for nine or ten days, and in his house there during that time, in the condition he was in, what influence do you think that would have over him in making his will, doctor ?
“A. I could not say.
“ Q. Would it not have a tendency to have him make it in favor of those that were around him ?
“A. It might.
“ Q. Well, would it not?
“A. I think it would.
“ Q. Then he was in that condition of mind, or body and mind, where he was easily influenced, carried away by the surroundings ?
“A. His mind was clear.
“ Q. Well, that is not the question I asked you, doctor. Just read that question again. (Reads.)
“A. Yes, I think he might be influenced.
“ Q. You give that as your opinion as a physician, and knowing the man ? '
“A. Well, I don’t.know as it is a medical question, but that is the opinion I have of a man in that condition, — he could be influenced by those who were kind to him. I have expressed an opinion in relation to Mr. Parker that his will would have been made in favor of some one else had he been in their charge at the time. I made it offhand. I said I thought if he had died at Mr. Huntley’s that 'Huntley would have got more, because he would have been under more obligation to Mr. Huntley, because he happened to be there. If he had been over to Mr. Rice’s, or Mr. Nellis’, or some of those places, he might have favored them.' He needed friends very much about that time.”
*647The doctor’s offhand opinion in such matters is of but little weight, and has no legitimate tendency to show undue influence on the part of Mr. Wilson. The two witnesses to the will were old acquaintances, knew him well, saw him frequently, and testified that he was perfectly competent to understand it.
The testimony on the part of the contestants in regard to his mental condition is not sufficient, in my judgment, to raise a question of fact as to his competency. Mr. Parker was not an old man. He was, physically considered, enfeebled by disease; but that is not enough to show that a man is incompetent to understand his business or to dispose of his property. He dictated-his will without hesitation, and without any memoranda, showing a clear and firm mind. The character of the testimony to show that Mr. Parker was incompetent may be illustrated by referring to that of one witness, — Abbie Woodard. She testified that she called at Mr. Wilson’s some five or six days after he went there, and had a conversation with Mr. Parker. She said:
‘ ‘ I should call him a good deal different from what he usually was. He was a man that was very lively, and joking and laughing and full of fun generally. He felt well as a general thing, but that time he didn’t act as if he— Well, it was either the state of his health or his mind, or something, but he didn’t act natural to me. I cannot tell. I don’t know but it was both. He didn’t attempt at all to converse with me when I talked with him. I asked him one or two questions, and he merely answered me, and that in the easiest way he could. I asked him how he was, and he said if he could keep any-, thing on his stomach he thought he would be better, but he could not; and that ended it.”
After this testimony the following question was then allowed under objection and exception:
“Was he competent and able to transact any business?
“A. Of course, I could not tell, because he did not say anything while I was there. If he had talked with me in any way I might have known whether he was or not, but I *648have not— He never had before failed to talk with me when I had seen him. He didn’t appear to be able to carry-on a conversation that day. I think if he had, he would with me, because I was an old acquaintance of his, and known him for a great many years. I don’t think he was able.”
Not satisfied with that answer, counsel then put the question:
“ From what you talked with him, and the fact that he was not able to carry on a conversation, from what you knew of him and what you saw that day, do you say he was competent to transact business, or make a will disposing of his property, such as he had at that time ? ”
The competency of the question was argued by counsel, and finally the objection overruled, and the witness answered:
“Well, of course, not having conversation with him about that— That is, I should think in my own mind that he was not. I should not think he was competent. ”
I submit that juries ought not to be permitted to set aside wills upon such flimsy and worthless testimony. If it be true he did not talk with her at that time, it is equally true that he was perfectly able to talk when he made his will, and to state to the scrivener, when no one else was present, just what he wanted. If Mr. Parker’s will can be set aside upon such testimony, then it would be almost impossible for a person physically enfeebled by sickness to make a valid will, for there is no difficulty in finding persons who are ready and willing to testify to incompetency solely because the testator was ill, and did not talk with or appear to them as he had before. The right to dispose of one’s property is too sacred to be thus defeated. The witness Wright testified to nothing to indicate that Mr. Parker’s mind was not clear. He was at Mrs. McKenzie’s after his return from Wilson’s. He testified solely to his physical condition. The witness was then asked, “ From what you saw and what you knew of him, whether he was competent to make a will disposing of the property he *649had.” His answer was, “Well, sir, I don’t know what to think of it.” Yet he was permitted to go on and give his opinion. Upon what theory can a person be permitted to give his opinion when he says that he does not know ? The witness Alice London did not see Mr. Parker until three or four days after his return to Mrs. McKenzie’s. The disease was then progressing very rapidly, and his physical condition then is not evidence that he was mentally incompetent four days before. The testimony of these witnesses ought, in my judgment, to have been excluded.
I think the case should be reversed.
Long, J., did not sit.